Per Curiam:

This court agrees with the trial court that the purpose of the mayor and council was to take into the city all of Byrnes & Mclntire’s addition. That was the “territory sought to be added.” That territory was not so subdivided as to bring it within the power conferred by the statute. Under the decision in Stewart v. Adams, 50 Kan. 568, 32 Pac. 912, those tracts which were specifically described and which were subdivided into lots or parcels of five acres or less — Berry’s Addition, Alcon’s Addition, Walker’s Addition, etc. — became a part of the city. The same.would be true of such blocks in Byrnes & Mclntire’s Addition as contained five acres or less if the blocks. in that addition had been named in the ordinance. Under the circumstances, however, the status of the addition was not affected.
The judgment of the district court is affirmed.